DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Office Action in response to the Applicant’s amendment received on 02/28/2022.
Claims 1-2, 21, 28, 34 and 35 have been amended. Claims 3-4, 6, 10-20, 24 and 30 have been canceled.   Claims 1-2, 5, 7-9, 21-23, 25-29 and 31-35 are pending and allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative, Angelica Andreoli, Reg. No. 75,347, on 04/11/2022.

Claims filed on 02/28/2022 have been amended as follows: 
1.	(Currently Amended)	One or more non-transitory computer storage media storing computer-usable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising:
generating a first index structure with a first plurality of posting lists, the first index structure comprising a first set of properties associated with a first computational load, the first set of properties comprising a first permutation prefix length and a first vector quantization scheme associated with object vectors and blocks;
generating a second index structure with a second plurality of posting lists, the second index structure comprising a second set of properties associated with a second computational load, wherein the second set of properties comprises a second permutation prefix length and a second vector quantization scheme associated with the object vectors and blocks, the second permutation prefix length being shorter than the first permutation prefix length; 
selecting the first index structure over the second index structure based on:
at least one posting list of the first plurality of posting lists satisfying a threshold for retrieval; and 
the second computational load being greater than the first computational load, the first computational load determined by the first permutation prefix length and the first vector quantization scheme associated with the object vectors and blocks; and
utilizing the first index structure to retrieve the posting list for a search query.
2.	(Currently Amended)	The computer storage media of claim 1, 
3.	(Cancelled).
4.	(Cancelled).
5.	(Previously Presented)	The computer storage media of claim 2, wherein the first index structure with the first plurality of posting lists comprises at least one posting list mapping at least one of the object vectors to the first permutation prefix length and one reference within a set of references.
6.	(Cancelled).
7.	(Previously Presented)	The computer storage media of claim 2, wherein each of the object vectors of the first vector quantization scheme comprises a first number of the blocks, and wherein each of the object vectors of the second vector quantization scheme comprises a second number of the blocks that is less than the first number of the blocks.
8.	(Previously Presented)	The computer storage media of claim 1, wherein the object vectors of the first vector quantization scheme have more dimensions per blocks than the object vectors of the second vector quantization scheme.
9.	(Previously Presented)	The computer storage media of claim 1, wherein the first index structure and the second index structure each comprise an inverted index. 
10-20.	 (Cancelled).
21. 	(Currently Amended)	A system comprising:
one or more data stores; and
one or more processors that execute computer-usable instructions stored on one or more computer-storage media to perform operations comprising:
generating a first index structure with a first plurality of posting lists the first index structure comprising a first set of properties associated with a first computational load, the first set of properties including a first set of permutation prefix lengths or a first vector quantization scheme associated with object vectors and blocks;
generating a second index structure with a second plurality of posting lists, the second index structure comprising a second set of properties associated with a second computational load, wherein the second set of properties include a second set of permutation prefix lengths or a second vector quantization scheme associated with the object vectors and blocks, wherein at least one of the second set of permutation prefix lengths is shorter than at least one of the first set of permutation prefix lengths;
selecting an index structure from the first index structure and the second index structure to retrieve a posting list based on:
at least one posting list of the first plurality of posting lists or the second plurality of posting lists satisfying a threshold for retrieval; and 
 a comparison of the first set of permutation prefix lengths and the second set of permutation prefix lengths or the first vector quantization scheme and the second vector quantization scheme; and
utilizing the selected index structure to retrieve the posting list for a search query.
22.	(Previously Presented)	The system of claim 21, wherein a greater number of the first set of permutation prefix lengths is longer than the second set of permutation prefix lengths.
23.	(Previously Presented)	The system of claim 22, wherein the first plurality of posting lists of the first index structure comprises at least one posting list mapping the object vectors to a permutation prefix length of the first set of permutation prefix lengths and one reference within a set of references.
24.	(Cancelled).
25.	(Previously Presented)	The system of claim 22, wherein the object vectors of the first vector quantization scheme have more dimension per blocks and a lower overall number of the blocks than the second vector quantization scheme.
26.	(Previously Presented)	The system of claim 21, wherein the object vectors of the first vector quantization scheme and the second vector quantization scheme are divided into the blocks, wherein a greater number of the blocks of the first vector quantization scheme have greater dimensions than the blocks of the second vector quantization scheme.
27.	(Previously Presented)	The system of claim 21, wherein the first index structure and the second index structure each comprise an inverted index. 
28.	(Currently Amended) A computerized method executed by one or more computing devices, the computerized method comprising:
generating a first index structure with a first plurality of posting lists, the first index structure comprising a first set of properties associated with a first computational load, the first set of properties including a first set of permutation prefix lengths or a first vector quantization scheme associated with object vectors and blocks;
generating a second index structure with a second plurality of posting lists, the second index structure comprising a second set of properties associated with a second computational load, wherein the second set of properties include a second set of permutation prefix lengths or a second vector quantization scheme associated with the object vectors and blocks, wherein at least one of the second set of permutation prefix lengths is shorter than at least one of the first set of permutation prefix lengths;
selecting the first index structure or the second index structure to retrieve a posting list based on: 
at least one posting list of the first plurality of posting lists or the second plurality of posting lists satisfying a threshold for retrieval; and 
a comparison of the first set of properties and the second set of properties; and
utilizing the selected index structure to retrieve the posting list for a search query.
29.	(Previously Presented)	The computerized method of claim 28, wherein the comparison comprises determining that the first computational load is lower than the second computational load based on the first set of prefix lengths having a larger number of prefix lengths that are longer than the second set of prefix lengths.
30.	(Cancelled).
31.	(Previously Presented)	The computerized method of claim 29, wherein determining that the first computational load is lower than the second computational load comprises determining that the object vectors of the first vector quantization scheme have a lower overall number of the blocks than the second vector quantization scheme.
32.	(Previously Presented)	The computerized method of claim 29, wherein determining that the first computational load is lower than the second computational load comprises determining that the first vector quantization scheme has more dimensions per blocks compared to the second vector quantization scheme. 
33.	(Previously Presented)	The computerized method of claim 29, wherein determining that the first computational load is lower than the second computational load comprises determining that the first set of permutation prefix lengths and the second set of permutation prefix lengths have at least one common permutation prefix length and determining that the object vectors and blocks of the first vector quantization scheme and the second vector quantization scheme are different.
34.	(Currently Amended)	The computerized method of claim 29, wherein determining that the first computational load is lower than the second computational load comprises determining that a plurality 
35.	(Currently Amended)	The computerized method of claim 28, further comprising determining that a number of objects corresponding to the posting list associated with the search query satisfy [[a]]the threshold.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 5, 7-9, 21-23, 25-29 and 31-35 are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999). None of Prior arts disclose or suggest the combination of limitations specified in the independent claims 1, 21 and 28. 
Dependent claims 2, 5, 7-9, 22-23, 25-27, 29 and 31-35 incorporate the novel and non-obvious features disclosed above, and therefore the dependent claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031.  The examiner can normally be reached on Mon-Fri (10AM-6PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFORD W KINDRED/               Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                         

04/27/2022
/CECILE H VO/Examiner, Art Unit 2153